Citation Nr: 1222574	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  10-14 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, a mood disorder, not otherwise specified (NOS), and a schizoid personality disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from January 1967 to May 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, denied entitlement to service connection for PTSD, and denied entitlement to TDIU and a nonservice-connected pension.

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran claims service connection he is not claiming service connection for a specific diagnosis, but for his symptoms regardless of the diagnosis; and the claim encompasses the underlying condition, regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The Veteran filed a claim of service connection for PTSD in May 2008.  The record in this case reveals a current diagnosis of PTSD; during his treatment, he has been alternatively diagnosed with depression and a mood disorder NOS.  Additionally, an April 2008 examiner diagnosed him with a schizoid adaptation.  Applying the Court's ruling in Clemons, the issue on appeal encompasses service connection for any psychiatric disability in addition to PTSD. 

Further, the RO treated the Veteran's Notice of Disagreement (NOD) as solely an NOD with the denial of entitlement to service connection for PTSD.  The Veteran's NOD addressed the effect of his disability, which has caused him to drop out of society; his social inadaptability was the basis for his claim for TDIU and is at the heart of his claim for a nonservice-connected pension.  Based on this NOD, the RO issued a March 2010 statement of the case (SOC) that only addressed the issue of entitlement to service connection for PTSD.  The Board construes the statement in the NOD regarding the effect of the Veteran's psychiatric disability on his life to entail both his claim for TDIU and his claim for a nonservice-connected pension.  No SOC has been issued for those issues as of this time.  

The Board has reviewed the Veteran's Virtual VA record in its consideration of these matters.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board finds that the Veteran's NOD should be broadly construed to apply to the denial of those claims related to employability, i.e., entitlement to TDIU and a nonservice-connected pension, 38 C.F.R. § 20.201 (2011).  Indeed, such statements are to be given a generous reading under the law applicable to the interpretation of notices of disagreement.  "[T]he actual wording of the communication and the context in which it was written" must be considered in determining whether it constitutes an NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  A broad NOD may confer appellate jurisdiction over all the issues adjudicated in a rating decision; a "narrow or specific NOD," by comparison, may limit appellate jurisdiction to the issue(s) specifically identified in the NOD.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  All communications should be liberally construed.  See id. at 561-62.

In the instant case, following his receipt of the June 2009 rating decision that denied entitlement to service connection for PTSD and denied entitlement to TDIU and a nonservice-connected pension, the Veteran a filed an NOD that specifically mentioned his PTSD, but also addressed his ability to interact with society and his inability to be around other people.  Those factors relate to his TDIU claim - that he cannot keep a job because he detests authority figures and has had to lead a life as a hermit in the woods.  Thus, liberally construing the Veteran's NOD, an appeal has been initiated with respect to the issues of entitlement to TDIU and a nonservice-connected pension.  

No SOC was ever issued in response to the NOD for entitlement to TDIU and a nonservice-connected pension.  When a Veteran has filed an NOD and there is no SOC on file for the issues identified in the NOD, the Board must remand, not refer, the issues to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App 238 (1999).

Thus, while the Veteran has appealed the denials of entitlement to TDIU and to a nonservice-connected pension, those appeals are not ready to be perfected, as an SOC has not yet been issued.  Such must be accomplished on remand.

The Board also finds that further development is required as to the psychiatric claim already perfected on appeal.  As noted above, the Veteran's claim encompasses not only the issue of service connection PTSD, but also encompasses any acquired psychiatric disorder.  Clemons, 23 Vet. App. at 4.  

Initially, the Veteran must be provided notice consistent with the VCAA for his claim for service connection for an acquired psychiatric disability other than PTSD.

The Veteran has been provided treatment since March 2008 for his psychiatric disorders.  Throughout his treatment, he has associated his psychiatric disorders with events that happened while he was stationed in Guam and the Philippines.  Despite his psychiatric symptomatology and treatment, the RO never provided him with an examination for his psychiatric disability.  The Board finds that such an examination is warranted in this case, as the record reflects a current disability, credible statements regarding in service stressor events and a statement from the Veteran's sister attesting to a change in his personality and demeanor following his military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically as to his in-service stressors, the Veteran has provided statements concerning his experience with dead soldiers' bodies while working on planes at Clark Air Force Base in the Philippines.  He also described the effect other events had on him, including his work on planes that he knew were being sent to "drop bombs," and the experience he had at the airport when people spat on him and called him a "baby killer."

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notification letter that complies with all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. § 3.159(b), with respect to the claim of service connection for an acquired psychiatric disorder to include PTSD, depression, a mood disorder NOS, and a schizoid personality disorder.

2.  The Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner should identify all acquired psychiatric disability/disabilities current at this time or at any time within the appeal period (since May 2008).  With respect to any acquired psychiatric disorders currently present or present at any time during the pendency of this claim, the examiner should opine whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service 

In providing an opinion concerning the etiology of the Veteran's psychiatric disability, the examiner should specifically address the Veteran's alleged in-service stressors, including proximity to dead bodies, his thoughts concerning the purposes of the planes he was repairing, and his experiences returning to the United States.

The rationale for all opinions expressed should also be provided.

If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so; and state whether there is additional evidence that could permit the needed opinion to be provided.

3.  Then, the Agency of Original Jurisdiction (AOJ) should readjudicate the claim for service connection for a psychiatric disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

4.  The AOJ should undertake all appropriate steps to issue the Veteran an SOC addressing the claims of (1) entitlement to TDIU and (2) entitlement to a nonservice-connected pension.  

The SOC must include (a) a summary of the evidence in the case relating to the appealed issues; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the determination of the AOJ on the appealed issue, and the reasons for the determination.  Also, the Veteran should be afforded an appropriate time period to respond.

Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the remanded issues, the AOJ should undertake any indicated development, readjudicate the claims in light of the entire evidentiary record, and then issue a supplemental statement of the case, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


